DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: In paragraph 0092, line 1, “one the” should be changed to --one of the--. In paragraph 0093, line 7, “function” should be changed to --functions--. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,700,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the instant application are anticipated by claims 1-4 of U.S. Patent No. 9,700,825.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyaji et al. (US 2005/0184497 A1) in view of Ward et al. (US 5,564,741). Miyaji teaches a tubular filter (5, 107) for use with a housing (3, 103) for an explosive charge (8, 106) of an airbag inflator, said housing having (A) a chamber for receiving (i) the tubular filter and (ii) the explosive charge, and (B) a circumferential ring of apertures (11, 111) for allowing gases generated by detonation of the explosive charge to exit the chamber, said tubular filter comprising expanded metal that has been rolled on itself to form a multi-layered tube (paragraphs 0051, 0080, 0096 and 0216) having a substantially cylindrical outer surface wherein the expanded metal comprises a multiplicity of openings. Miyaji does not teach that the substantially cylindrical outer surface comprises a circumferential groove which does not cut the expanded metal. Ward teaches a tubular filter 52’’ for use with a housing (said housing including a circular bottom wall 16 and a cylindrical outer peripheral wall 18) for an explosive charge 36 of an airbag inflator, said housing having (A) a chamber for receiving (i) the tubular filter and (ii) the explosive charge, and (B) a circumferential ring of apertures 54 for allowing gases generated by detonation of the explosive charge to exit the chamber. The tubular filter has a substantially cylindrical outer surface that comprises a circumferential groove (col. 9, lines 3-8). The groove may be formed by a method other than cutting (“cut or otherwise provided’ - .
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miyaji et al. (US 2005/0184497 A1) in view of Ward et al. (US 5,564,741) as applied to claim 1 above, and Donachiue (US 4,265,647). Miyaji and Ward teach the limitations of claim 1, as explained above. Ward does not explicitly teach a groove having an arcuate cross section. Donachiue teaches a filter having a circumferential groove that has an arcuate cross section (Fig. 4). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to substitute a groove having an arcuate cross section as taught by Donachiue for a groove having a rectangular cross section as taught by Ward, since a groove with an arcuate cross section would provide a similar predictable result to a groove with a rectangular cross section (i.e. both groove shapes would provide equalized flow while supporting the filter to reduce potentially destructive hoop stresses). MPEP §2143(B). Furthermore, in the absence of persuasive evidence that the particular shape of the groove is significant, the claimed shape cannot serve to patentably distinguish the claimed invention from the cited references. MPEP §2144.04(IV)(B). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. MPEP §2143(A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/             Primary Examiner, Art Unit 3616